This appeal is from a judgment for respondent in an action brought by him to recover damages for the conversion of a certain crop of grapes grown upon a small tract of land upon which neither of the parties to the action resided.[1] The only question presented is as to possession. Upon conflicting evidence the court found in favor of respondent. As there is evidence in the record to support this finding, the judgment must be affirmed. It is so ordered.
Sturtevant, J., and Nourse, J., concurred. *Page 348